s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 18, 2015

                                   No. 04-15-00341-CV

                          TEX. DEPT. OF PUBLIC SAFETY,
                                     Appellant

                                            v.

                                 Carmella GUERRERO,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-08758
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellee’s Motion for Leave to File Amended Brief is GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court